Supreme Court

                                                                   No. 2013-207-Appeal.



          Donovan C. Woodruff et al.              :

                       v.                         :

  Mortgage Electronic Registration Systems,       :
                 Inc., et al.


                                           ORDER


       The plaintiffs, Donovan C. Woodruff and Cynthia L. Woodruff, appeal from an entry of

summary judgment in favor of Mortgage Electronic Registration Systems, Inc. (MERS) and

Signature Group Holdings, Inc. This case came before the Supreme Court at a session in

conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate

Procedure.   The plaintiffs contend that the assignment of their mortgage and subsequent

foreclosure on the mortgage were both invalid. At this time, we proceed to decide this case

without further briefing and argument.

       On appeal the plaintiffs argue that questions of fact in the case precluded the entry of

summary judgment.       However, the plaintiffs have failed to submit competent evidence

demonstrating the existence of questions of material fact. See Mruk v. Mortgage Electronic

Registration Systems, Inc., 82 A.3d 527, 532 (R.I. 2013) (party opposing summary judgment

must submit evidence of substantial nature to dispute questions of material fact). The plaintiffs

also have offered no competent evidence to support their assertion that the official who executed

the assignment of their mortgage was not authorized to sign it.
       The plaintiffs further challenge the ability of MERS to assign the mortgage in this case

and challenge the legality of having the mortgage and promissory note held by separate entities.

It is well settled that MERS may serve as mortgagee without holding the promissory note and

has the authority under the terms of the mortgage in this case to assign it. See Ingram v.

Mortgage Electronic Registration Systems, Inc., 94 A.3d 523, 528 (R.I. 2014); Bucci v. Lehman

Brothers Bank FSB, 68 A.3d 1069, 1085-89 (R.I. 2013).

       Accordingly, the plaintiffs’ appeal is denied and dismissed.

       Entered as an Order of this Court on this 25th day of September, 2014.

                                            By Order,



                                                            /s/
                                            Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Donovan C. Woodruff et al. v. Mortgage Electronic Registration
                    Systems, Inc. et al.

CASE NO:            No. 2013-207-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiffs: George E. Babcock, Esq.

                    For Defendants: Dean J. Wagner, Esq.